UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7670



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MELVIN SANDERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. N. Carlton Tilley,
Jr., Chief District Judge. (CR-93-281, CA-02-710-1)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Sanders, Appellant Pro Se. Robert Michael Hamilton, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Melvin Sanders seeks to appeal the district court’s order

denying his motion for reconsideration of the denial of his motion

filed under 28 U.S.C. § 2255 (2000).      We have reviewed the record

and conclude on the reasoning of the district court that Sanders

has   not    made   a   substantial   showing   of   the   denial   of   a

constitutional right.      See United States v. Sanders, Nos. CR-93-

281; CA-02-710-1 (M.D.N.C. filed Oct. 17, 2002; entered Oct. 18,

2002).      Accordingly, we deny a certificate of appealability and

dismiss the appeal.      See 28 U.S.C. § 2253(c) (2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                      2